 

STATE OF New YORK
OFFICE OF THE ATTORNEY GENERAL

BARBARA D. UNDERWOOD DIVISION OF REGIONAL OFFICES

CC:

ATTORNEY GENERAL SuFFOLK REGIONAL OFFICE

November 29, 2018

The Honorable William F. Kuntz, II
United States District Court
Eastern District of New York

225 Cadman Plaza East

Brooklyn, N.Y. 11201

Re: Unkechaug Indian Nation, et al. v. Basil Seggos, as Commissioner, et al.
Index No. 2:18-cv-01132-WFK-AYS

Dear Judge Kuntz:

I write on behalf of the Defendants in the above-captioned matter, in accordance with the
Court’s June 19, 2018 order with respect to Defendants’ motion to dismiss. Today,
contemporaneously with the submission of this letter, Defendants served via UPS Overnight and
e-mail, the following documents upon Plaintiffs: (1) Defendants’ Notice of Motion to Dismiss
the Complaint; (2) the Affirmation of Robert Morelli, with exhibits A-C, in support of
Defendants’ Motion to Dismiss; and (3) Defendants’ Memorandum of Law in Support of their
Motion to Dismiss.

As the Court has previously requested, these documents will not be electronically filed
until the motion is fully submitted; and at that time, Defendants will also send a courtesy copy of
these papers to the Court via UPS Overnight.

Defendants are available to discuss this matter at the Court’s convenience, if necessary,
and thank the Court for its attention to these matters.

Respectfully,

Robert E. Morelli, Esq.

Assistant Attorney General
James Simermeyer, Esq.

Counsel for Plaintiffs
Via ECF

300 MOTOR PARKWAY, SUITE 230, HAUPPAUGE, NY 11788 @ PHONE (631) 231-2424 @ FAx (631) 435-4757 * NOT FOR SERVICE OF PAPERS

WWW.AG.NY.GOV
